 

Exhibit 10.3

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:        Chapter 11

ACCENTIA BIOPHARMACEUTICALS,

INC., et al.,

       Case No. 8:08-bk-17795-KRM        (Jointly Administered)

Debtors.

      

 

  /     

ORDER CONFIRMING FIRST AMENDED JOINT PLAN OF

REORGANIZATION OF ACCENTIA BIOPHARMACEUTICALS, INC.,

ANALYTICA INTERNATIONAL, INC., TEAMM PHARMACEUTICALS, INC.,

ACCENTRX, INC., AND ACCENTIA SPECIALTY PHARMACY, INC.

UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE DATED AS OF

AUGUST 16, 2010, AS MODIFIED, PURSUANT TO 11 U.S.C. § 1129

Accentia Biopharmaceuticals, Inc. (“Accentia”) and its wholly-owned
subsidiaries, Analytica International, Inc., TEAMM Pharmaceuticals, Inc.,
AccentRx, Inc., and Accentia Specialty Pharmacy, Inc., as debtors and debtors in
possession (collectively, the “Debtors”), having filed with this Court (i) their
First Amended Joint Plan of Reorganization of Accentia Biopharmaceuticals, Inc.,
Analytica International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and
Accentia Specialty Pharmacy, Inc. under Chapter 11 of Title 11, United States
Code dated as of August 16, 2010 [Doc. No. 910] (the “Joint Plan”), and
(ii) their First Modification to First Amended Joint Plan of Reorganization of
Accentia Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM
Pharmaceuticals, Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc.
under Chapter 11 of Title 11, United States Code dated as of October 25, 2010
[Doc. No. 1405] (the “First Modification”), and having announced on the record
at the Confirmation Hearing (as defined below) an additional modification to
Article 11.3 of the Joint Plan (the Joint Plan, as modified by the First
Modification and as further modified at the Confirmation Hearing, hereinafter
referred to as the “Modified Plan”), it is



--------------------------------------------------------------------------------

 

ADJUDGED, DETERMINED AND FOUND, after a hearing held on October 27, 2010, at
3:30 p.m., and due and sufficient notice having been provided to all Creditors,
Holders of Equity Interests and interested parties and sufficient cause
appearing therefor, that:

A. All capitalized terms used in this Confirmation Order but not defined herein
shall have the meaning ascribed to such terms in the Modified Plan.

B. This Court has jurisdiction over the Debtors, the Bankruptcy Cases, all of
the Debtors’ Property, wherever located, including but not limited to all Causes
of Action, all Claims against and Equity Interests in the Debtors, and all
Creditors of and Holders of Equity Interests in the Debtors pursuant to 28
U.S.C. § 1334. Confirmation of the Modified Plan is a “core proceeding” pursuant
to, without limitation, 28 U.S.C. §§ 157(b)(2)(A), (L) and (O), and this Court
has jurisdiction to enter a final order with respect thereto. Venue is proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

C. Each of the Debtors filed a Voluntary Petition for relief under Chapter 11 of
the Bankruptcy Code on November 10, 2008 (the “Petition Date”).

D. Since the Petition Date, each of the Debtors has continued to operate its
business and to manage its properties as a debtor in possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code.

E. On November 13, 2008, this Court entered its Order Granting Debtor’s Ex Parte
Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases
Pursuant to Bankruptcy Rule 1015(b) in each of the Debtors’ Chapter 11 cases
(collectively, the “Joint Administration Order”). Pursuant to the Joint
Administration Order, the Debtors’ Chapter 11 cases are being jointly
administered for procedural purposes only under In re: Accentia
Biopharmaceuticals, Inc., Case No. 8:08-bk-17795-KRM.

 

2



--------------------------------------------------------------------------------

 

F. On December 1, 2008, the Office of the United States Trustee (the “United
States Trustee”) appointed an Unsecured Creditors Committee (the “Committee”) in
these cases pursuant to Section 1102 of the Bankruptcy Code [Doc. No. 74]. On
June 9, 2009, the United States Trustee filed a notice with the Court amending
the membership of the Committee [Doc. No. 336]. On May 27, 2010, the United
States Trustee filed a notice with the Court further amending the membership of
the Committee [Doc. No. 686]. On August 9, 2010, the United States Trustee filed
a notice with the Court further amending the membership of the Committee [Doc.
No. 874].

G. Accentia is a Florida corporation and owns 100% of the stock of Analytica
International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and Accentia
Specialty Pharmacy, Inc. Accentia also owns approximately 75% of the issued and
outstanding shares of common stock, par value $0.01 per share, of Biovest (the
“Biovest Common Stock”). Biovest owns 100% of the stock or membership interests
of Biovax, Inc., AutovaxID, Inc., Biolender, LLC and Biolender II, LLC.
Accentia’s principal executive offices are located at 324 Hyde Park Avenue,
Suite 350, Tampa, Florida 33606. Accentia is a publicly held company and, as of
the date of this Confirmation Order, there are 59,548,208 shares of its common
stock, par value $0.001 per share (the “Accentia Common Stock”), issued and
outstanding.

H. Accentia is a biotech company that is developing (i) Revimmune™ as a
comprehensive system of care for the treatment of multiple sclerosis and other
human autoimmune diseases and (ii) BiovaxID® as a therapeutic cancer vaccine for
treatment of follicular non-Hodgkin’s lymphoma and mantle cell lymphoma.
Additionally, Accentia conducts a health economics research and consulting
business through Analytica International, Inc. which Accentia markets to the
pharmaceutical and biotechnology industries and uses to support Accentia’s
internal development activities.

 

3



--------------------------------------------------------------------------------

 

I. During the Bankruptcy Cases, Analytica International, Inc. continued to
provide a broad range of consulting and development services, including pricing
and market assessments, to the biopharmaceutical industry throughout the United
States, the European Union and Asia, utilizing teams of employees at offices in
New York and Germany. Prior to the Petition Date, TEAMM Pharmaceuticals, Inc.
marketed and sold, through its sales force, a portfolio of specialty
pharmaceutical products to the biotechnology and medical markets. As of the
Petition Date, TEAMM Pharmaceuticals, Inc. had ceased its business operations.
In addition, prior to the Petition Date, AccentRx, Inc. was a mail order
specialty pharmacy focused on pharmaceuticals for AIDS patients and organ
transplant patients. The assets of AccentRx, Inc. were sold in December 2003
and, since then, AccentRx, Inc. has not conducted any business operations. As of
the Petition Date, Accentia Specialty Pharmacy, Inc.’s business was limited to
collecting royalty payments and it had no other business operations.

J. On May 28, 2010, the Debtors filed with the Court their Joint Plan of
Reorganization of Accentia Biopharmaceuticals, Inc., Analytica International,
Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and Accentia Specialty
Pharmacy, Inc. under Chapter 11 of Title 11, United States Code dated as of
May 28, 2010 [Doc. No. 687] (the “Original Plan”). On July 12, 2010, the Debtors
filed with the Court their Joint Disclosure Statement for Joint Plan of
Reorganization of Accentia Biopharmaceuticals, Inc., Analytica International,
Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and Accentia Specialty
Pharmacy, Inc. under Chapter 11 of Title 11, United States Code dated as of
June 30, 2010 [Doc. No. 760] (the “Original Disclosure Statement”).

 

4



--------------------------------------------------------------------------------

 

K. On July 12, 2010, this Court entered its Order Scheduling Hearing on
Disclosure Statement, Establishing Disclosure Statement Hearing Procedures,
Setting Time to File Fee Applications, and Establishing Administrative Claims
Bar Date [Doc. No. 762] (the “July 12 Scheduling Order”). The July 12 Scheduling
Order set a hearing for August 9, 2010, at 1:30 p.m., to consider approval of
the Original Disclosure Statement (the “Disclosure Statement Hearing”).

L. On July 12, 2010, the Debtors served (i) copies of the Original Disclosure
Statement, the Original Plan, and the July 12 Scheduling Order on certain
parties in interest as directed by the July 12 Scheduling Order, including all
parties set forth on the Master Service List, and (ii) a copy of the July 12
Scheduling Order on all Creditors of the Debtors and on all creditors of the
Biovest Debtors. Appropriate affidavits and/or certificates of service have been
filed by the Debtors with the Court regarding such service (see Doc. Nos. 764
and 765).

M. On July 24, 2010, the United States Trustee filed its Limited Objection to
Debtors’ Joint Disclosure Statements [Doc. No. 792] (the “UST Disclosure
Statement Objection”). The UST Disclosure Statement Objection requested that the
Debtors include additional disclosure in the Original Disclosure Statement
regarding the exculpation from liability and release provisions contained in the
Original Plan. No other objection to the Original Disclosure Statement was filed
by any Creditor or other party in interest.

N. On August 9, 2010, and prior to the Disclosure Statement Hearing, the Debtors
filed with the Court their First Amended Joint Plan of Reorganization of
Accentia Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM
Pharmaceuticals, Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc.
under Chapter 11 of Title 11, United States Code dated as of August 9, 2010
[Doc. No. 872] (the “August 9 Plan”). The August 9

 

5



--------------------------------------------------------------------------------

Plan was black-lined to reflect the changes made to the Original Plan. On
August 9, 2010, and prior to the Disclosure Statement Hearing, the Debtors also
circulated to counsel to Laurus/Valens, counsel to the Committee, and the United
States Trustee their First Amended Joint Disclosure Statement for First Amended
Joint Plan of Reorganization of Accentia Biopharmaceuticals, Inc., Analytica
International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and Accentia
Specialty Pharmacy, Inc. under Chapter 11 of Title 11, United States Code dated
as of August 9, 2010 (the “August 9 Disclosure Statement”). The August 9
Disclosure Statement was black-lined to reflect the changes made to the Original
Disclosure Statement. Each of the August 9 Disclosure Statement and the August 9
Plan included additional disclosure and language in response to the points
raised by the United States Trustee in the UST Disclosure Statement Objection.

O. The Court held a hearing on August 9, 2010, at 1:30 p.m., to consider
approval of the Original Disclosure Statement (as modified by the August 9
Disclosure Statement) and to consider any written objections thereto. The United
States Trustee did not raise any additional objections at the Disclosure
Statement Hearing to the August 9 Disclosure Statement. At the Disclosure
Statement Hearing, the Debtors announced to the Court that they had agreed to
incorporate additional information and provisions in the August 9 Disclosure
Statement and in the August 9 Plan in response to issues raised by various
parties (including the Committee) but not filed with the Court. The Debtors
indicated that they would file revised versions of the August 9 Disclosure
Statement and the August 9 Plan with the Court by no later than August 16, 2010.
As a result of the foregoing, at the Disclosure Statement Hearing, the Court
(i) approved the August 9 Disclosure Statement, subject to the Debtors including
the additional requested information and provisions and filing a revised version
of the August 9 Disclosure Statement with the Court by no later than August 16,
2010, and (ii) stated that it would enter an order approving such revised
version of the August 9 Disclosure Statement upon the Debtors filing it with the
Court.

 

6



--------------------------------------------------------------------------------

 

P. Following the Disclosure Statement Hearing, the additional requested
information and provisions were included by the Debtors in the August 9
Disclosure Statement and in the August 9 Plan and such documents were circulated
by the Debtors to all parties who were present at the Disclosure Statement
Hearing, including counsel to Laurus/Valens, counsel to the Committee, and the
United States Trustee. Counsel for the Debtors confirmed with all of those
parties that the additional information and provisions were satisfactory, and no
additional objections were raised by those parties. Thereafter, on August 16,
2010, the Debtors filed with the Court (i) their First Amended Joint Disclosure
Statement for First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of August 16, 2010 [Doc. No. 909] (the
“Joint Disclosure Statement”) and (ii) the Joint Plan.

Q. On August 17, 2010, the Court entered its Order Approving First Amended Joint
Disclosure Statement, Fixing Time to File Applications for Administrative
Expenses, Setting Hearing on Confirmation of First Amended Joint Plan, and
Setting Deadlines with Respect to Confirmation Hearing [Doc. No. 911] (the
“Disclosure Statement Approval Order”). In the Disclosure Statement Approval
Order, the Court determined that the Joint Disclosure Statement met the
“adequate information” standards required by Section 1125 of the Bankruptcy
Code, and approved the Joint Disclosure Statement for distribution to Creditors
and Holders of Equity Interests in conjunction with the Debtors’ solicitation of
votes on the Joint Plan.

 

7



--------------------------------------------------------------------------------

 

R. In the Disclosure Statement Approval Order, the Court (a) scheduled a hearing
for September 22, 2010, at 4:00 p.m., to consider (i) Confirmation of the Joint
Plan, including timely filed objections thereto, (ii) motions for cramdown,
(iii) applications for compensation, and (iv) motions for allowance of
administrative claims; (b) fixed September 17, 2010 as the last date for the
filing of (i) written objections to Confirmation of the Joint Plan, and
(ii) Ballots and Accentia Stockholder Ballots accepting or rejecting the Joint
Plan; (c) fixed September 21, 2010 as the last date for the filing by the
Debtors of a ballot tabulation and a confirmation affidavit; and (d) fixed
August 16, 2010 as the date for determination of beneficial ownership of the
Existing Accentia Common Stock for purposes of voting on the Joint Plan by the
Accentia Stockholders.

S. On August 20, 2010, pursuant to the Disclosure Statement Approval Order, the
Debtors mailed the Joint Disclosure Statement, the Joint Plan, the Disclosure
Statement Approval Order, a Ballot, and a letter from the Committee dated
August 18, 2010 in support of the Joint Plan (all of the foregoing documents
hereinafter collectively referred to as the “Plan Solicitation Documents”) to
(i) all Creditors of the Debtors as set forth on the Court’s master mailing
matrices for the Debtors’ Chapter 11 cases and (ii) all parties set forth on the
Master Service List. An appropriate affidavit and certificate of service have
been filed by the Debtors with the Court regarding such service (see Doc.
No. 957).

T. In addition, on August 24, 2010, the Debtors’ bankruptcy counsel, Stichter,
Riedel, Blain & Prosser, P.A. (“Stichter, Riedel”), posted the Plan Solicitation
Documents on its website at www.srbp.com. The Debtors served notice on all
parties set forth on the Master Service List of the posting at www.srbp.com of
the Plan Solicitation Documents (see Doc. No. 955).

U. On August 30, 2010, the Court entered its Order Granting Debtors’ Emergency
Motion for Authorization to (A) Modify Notice to Stockholders of Accentia
Biopharmaceuticals,

 

8



--------------------------------------------------------------------------------

Inc. and Biovest International, Inc. of (1) Hearing to Consider Confirmation of
First Amended Joint Plans and (2) Deadlines for Filing Objections and Ballots as
to First Amended Joint Plans, and (B) Provide Electronic Access to Stockholders
of Plan Solicitation Packages [Doc. No. 968] (the “Stockholder Notice Order”).
Pursuant to the Stockholder Notice Order, the Court (i) provided that Accentia
was not required to serve all of the Plan Solicitation Documents on the Accentia
Stockholders, (ii) required the Debtors to post the Plan Solicitation Documents
(including the Accentia Stockholder Ballot) on the Internet at www.srbp.com and,
upon the written request of any Accentia Stockholder, to provide copies of the
Plan Solicitation Documents to such Accentia Stockholder at the Debtors’
expense, (iii) approved a form of notice to be mailed to the Accentia
Stockholders concerning matters related to Confirmation (the “Stockholder
Notice”), including the location of the Plan Solicitation Documents (including
the Accentia Stockholder Ballot) on the Internet at www.srbp.com, the date and
location of the confirmation hearing, the deadline for objecting to, and filing
of Accentia Stockholder Ballots as to, the Joint Plan, and a description of the
treatment of the Class 15 Equity Interests under the Joint Plan, and
(iv) required the Debtors to mail the Stockholder Notice and the Accentia
Stockholder Ballot (collectively, the “Stockholder Documents”) to the Accentia
Stockholders upon entry of the Stockholder Notice Order. On August 25, 2010 and
September 3, 2010, copies of the Stockholder Documents were mailed by the
Debtors and their agent, Kurtzman Carson Consultants LLC, respectively, to all
Holders of Class 15 Equity Interests. Appropriate affidavits of service have
been filed by the Debtors with the Court regarding such service, including an
affidavit of service of Kurtzman Carson Consultants LLC attesting to service of
the Stockholder Documents on numerous banks, brokerage firms, and depository
companies for subsequent distribution to beneficial holders of the Accentia
Common Stock (see Doc. Nos. 1159 and 1194).

 

9



--------------------------------------------------------------------------------

 

V. On September 17, 2010, in accordance with the Joint Plan, copies of the Plan
Debentures, the Plan Warrants and the Security Documents (as applicable) were
served, via electronic mail transmission, on the Holders of Class 5 Claims,
Class 6 Claims and Class 9 Claims. Appropriate affidavits of service have been
filed by the Debtors with the Court regarding such service (see Doc. Nos. 1191,
1192 and 1193).

W. On September 21, 2010, in accordance with the Disclosure Statement Approval
Order, the Debtors filed with the Court their Chapter 11 Ballot Tabulation with
respect to the Joint Plan [Doc. No. 1201] (the “Ballot Tabulation”). The Ballot
Tabulation included (i) all Ballots and Accentia Stockholder Ballots received by
the Court on or before the September 17, 2010 deadline (the “Ballot Deadline”)
for voting on the Joint Plan (docketed at Doc. Nos. 1168, 1174 and 1186) and
(ii) the Late Filed Ballots (as defined below). The Ballot Tabulation was served
by the Debtors on the United States Trustee and on all parties receiving
pleadings in the Bankruptcy Cases pursuant to the Court’s CM/ECF Transmission
system, including counsel to Laurus/Valens and counsel to the Committee.

X. On September 22, 2010, the Debtors filed with the Court their Emergency
Motion to Continue Confirmation Hearing [Doc. No. 1212] (the “First Motion to
Continue Confirmation”). Pursuant to the First Motion to Continue Confirmation,
the Debtors requested up to a one week continuance of the confirmation hearing
scheduled for September 22, 2010, as Biovest was still in the process of
negotiating the final definitive terms of the Investor DIP Lenders Loan Facility
(as defined below). On September 23, 2010, the Court entered its Order Granting
Debtors’ Emergency Motion to Continue Confirmation Hearing [Doc. No. 1228] (the
“First Continuance Order”). The First Continuance Order rescheduled the
confirmation hearing for September 30, 2010, at 3:00 p.m., and extended the
deadline for the Debtors to file their confirmation affidavit until
September 29, 2010.

 

10



--------------------------------------------------------------------------------

 

Y. On September 27, 2010, the Debtors filed with the Court their Emergency
Motion to Allow Late Filed Ballots [Doc. No. 1272] (the “Motion to Allow Late
Filed Ballots”). Pursuant to the Motion to Allow Late Filed Ballots, the Debtors
requested that the Court accept certain Ballots and Accentia Stockholder Ballots
received by the Court on September 20, 2010 (docketed on September 21, 2010 at
Doc. No. 1198) (the “Late Filed Ballots”) as being timely filed, both for voting
purposes and for purposes of the elections made in connection with the Joint
Plan. At the Confirmation Hearing, the Debtors made an ore tenus motion to amend
the Motion to Allow Late Filed Ballots requesting that the Court also accept as
being timely filed, both for voting purposes and for purposes of the elections
made in connection with the Joint Plan, certain additional Ballots and Accentia
Stockholder Ballots filed with the Court after the Ballot Deadline (docketed at
Doc. Nos. 1206, 1278 and 1415), including the McKesson Amended Ballot (as
defined below). At the Confirmation Hearing, the Court granted the Motion to
Allow Late Filed Ballots as so amended, which ruling shall be set forth in a
separate order.

Z. On September 29, 2010, the Debtors filed with the Court their Second
Emergency Motion to Continue Confirmation Hearing [Doc. No. 1287] (the “Second
Motion to Continue Confirmation”). Pursuant to the Second Motion to Continue
Confirmation, the Debtors requested up to a ten day continuance of the
confirmation hearing scheduled for September 30, 2010, as Biovest was still in
the process of negotiating the final definitive terms of the Investor DIP
Lenders Loan Facility. On October 12, 2010, the Court entered its Order Granting
Debtors’ Second Emergency Motion to Continue Confirmation Hearing [Doc.
No. 1378] (the “Second Continuance Order”). The Second Continuance Order
rescheduled the confirmation hearing for October 18, 2010, at 1:30 p.m., and
extended the deadline for the Debtors to file their confirmation affidavit until
October 15, 2010.

 

11



--------------------------------------------------------------------------------

 

AA. On October 11, 2010, Biovest filed with the Court its Emergency Motion for
Authority to (A) Obtain Postpetition Financing From Empery Asset Master Ltd.,
Hartz Capital Investments, LLC and Other Lenders and (B) Grant Senior Liens and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and
(d) and F.R.B.P. 4001 [Doc. No. 1370] (the “Empery DIP Financing Motion”).
Pursuant to the Empery DIP Financing Motion, Biovest requested authority, among
other things, to obtain a secured Postpetition debtor in possession loan
facility in the amount of up to $8,000,000.00 (the “Investor DIP Lenders Loan
Facility”) from Empery Asset Master Ltd., Hartz Capital Investments, LLC, and
the other parties listed on the Schedule of Buyers attached to the Securities
Purchase Agreement (collectively, the “Investor DIP Lenders”). The Empery DIP
Financing Motion was served by the Debtors on all parties set forth on the
Master Service List, including the United States Trustee, counsel to
Laurus/Valens and counsel to the Committee, and certain additional parties in
interest, including the Holders of Class 5 Claims. An appropriate certificate of
service has been filed by the Debtors with the Court regarding such service (see
Doc. No. 1370).

BB. On October 11, 2010, the Debtors also filed with the Court their Third
Emergency Motion to Continue Confirmation Hearing [Doc. No. 1371] (the “Third
Motion to Continue Confirmation”). Pursuant to the Third Motion to Continue
Confirmation, the Debtors requested up to a ten day continuance of the
confirmation hearing scheduled for October 18, 2010, in order to allow Biovest
sufficient time to close the debtor in possession financing under the Investor
DIP Lenders Loan Facility. On October 18, 2010, the Court entered its Order
Granting Debtors’ Third Emergency Motion to Continue Confirmation Hearing [Doc.
No. 1391] (the “Third Continuance

 

12



--------------------------------------------------------------------------------

Order”). The Third Continuance Order rescheduled the confirmation hearing for
October 27, 2010, at 3:30 p.m., and extended the deadline for the Debtors to
file their confirmation affidavit until October 26, 2010.

CC. On October 14, 2010, the Court entered its Interim Order Granting Debtor
Biovest International, Inc.’s Emergency Motion for Authority to (A) Obtain
Postpetition Financing from Empery Asset Master Ltd., Hartz Capital Investments,
LLC and Other Lenders and (B) Grant Senior Liens and Superpriority
Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and (d) and
F.R.B.P. 4001 [Doc. No. 1388] (the “Interim Investor DIP Loan Order”).
Thereafter, the closing of the Investor DIP Lenders Loan Facility occurred on
October 19, 2010, subject to the entry of a final order of the Court granting
the Empery DIP Financing Motion. At the closing, Biovest issued to the Investor
DIP Lenders (i) secured convertible promissory notes in the aggregate principal
amount of $7,000,000.00 and (ii) warrants to purchase shares of Biovest Common
Stock. The Interim Investor DIP Loan Order was served by the Debtors on all
parties set forth on the Master Service List, including the United States
Trustee, counsel to Laurus/Valens and counsel to the Committee, and certain
additional parties in interest, including the Holders of Class 5 Claims. An
appropriate certificate of service has been filed by the Debtors with the Court
regarding such service (see Doc. No. 1393).

DD. On October 25, 2010, the Court entered its Final Order Granting Debtor
Biovest International, Inc.’s Emergency Motion for Authority to (A) Obtain
Postpetition Financing from Empery Asset Master Ltd., Hartz Capital Investments,
LLC and Other Lenders and (B) Grant Senior Liens and Superpriority
Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and (d) and
F.R.B.P. 4001 [Doc. No. 1404] (the “Final Investor DIP Loan Order”). The Final
Investor DIP Loan Order was served by the Debtors on all parties set forth on
the Master Service

 

13



--------------------------------------------------------------------------------

List, including the United States Trustee, counsel to Laurus/Valens and counsel
to the Committee, and certain additional parties in interest, including the
Holders of the Class 5 Claims. An appropriate certificate of service has been
filed by the Debtors with the Court regarding such service (see Doc. No. 1406).

EE. On October 25, 2010, the Debtors filed with the Court the First
Modification. The primary modifications to the Joint Plan that are contained in
the First Modification are as follows: (i) to revise the treatment of the Class
4 Claims of McKesson Corporation (“McKesson”) as set forth in Article 5.5 of the
Joint Plan, and (ii) to revise the treatment of the Class 5 Claims of the 2006
Secured Debentures Holders as set forth in Article 5.6 of the Joint Plan. Except
as described above with respect to Classes 4 and 5, the First Modification does
not alter, modify or otherwise affect the treatment of any Classes of Creditors
or the Holders of the Class 15 Equity Interests as set forth in the Joint Plan.
The First Modification was served by the Debtors on all parties set forth on the
Master Service List, including the United States Trustee, counsel to
Laurus/Valens and counsel to the Committee, and certain additional parties in
interest, including McKesson and the 2006 Secured Debentures Holders. An
appropriate certificate of service has been filed by the Debtors with the Court
regarding such service (see Doc. No. 1407). In addition, on October 26, 2010,
the Debtors filed with the Court a composite copy of the Joint Plan that
incorporated (and black-lined) the modifications made to the Joint Plan as set
forth in the First Modification (see Doc. No. 1412).

FF. On October 26, 2010, McKesson filed with the Court an Amended Ballot
accepting the Joint Plan as modified by the First Modification [Doc. No. 1415]
(the “McKesson Amended Ballot”).

 

14



--------------------------------------------------------------------------------

 

GG. On October 26, 2010, the Debtors filed with the Court their Confirmation
Affidavit and Memorandum in Support of Confirmation [Doc. No. 1416] (the
“Confirmation Affidavit”). The Confirmation Affidavit was served by the Debtors
on the United States Trustee and on all parties receiving pleadings in the
Bankruptcy Cases pursuant to the Court’s CM/ECF Transmission system, including
counsel to Laurus/Valens and counsel to the Committee.

HH. On October 27, 2010, the Debtors filed with the Court the written consents
of Midsummer Investment Limited, Wolverine Convertible Arbitrage Fund Trading
Limited, and Laurus/Valens accepting the Joint Plan as modified by the First
Modification [Doc. No. 1423] (the “Class 5 Consents”). The parties executing the
Class 5 Consents represent approximately 96% in amount and 75% in number of the
Class 5 Claims.

II. The United States Trustee filed with the Court, on September 17, 2010, a
written objection to Confirmation of the Joint Plan [Doc. No. 1183] (the “UST
Plan Objection”). There were no other objections filed to Confirmation of the
Joint Plan or the First Modification.

JJ. The Court held a hearing on October 27, 2010, at 3:30 p.m. (the
“Confirmation Hearing”), to consider Confirmation of the Joint Plan in
accordance with 11 U.S.C. § 1129. At the Confirmation Hearing, counsel for the
Debtors advised the Court that (a) the Joint Plan as modified by the First
Modification had been accepted by all Impaired Classes entitled to vote on the
Joint Plan, after taking into account the McKesson Amended Ballot and the Class
5 Consents, and (b) Biovest was in possession of the cash amount of
$7,000,000.00 as a result of loan advances made by the Investor DIP Lenders
under the Investor DIP Lenders Loan Facility.

KK. With respect to the UST Plan Objection, the Court finds, based on the
evidence presented, the arguments of counsel, and the facts of the Bankruptcy
Cases, and for the specific reasons announced on the record at the Confirmation
Hearing, that Article 11.2 of the Joint Plan

 

15



--------------------------------------------------------------------------------

titled “Exculpation from Liability” is justified and necessary and shall remain
in and be part of the Modified Plan. In addition, at the Confirmation Hearing,
counsel for the Debtors announced that the Joint Plan would be modified to
delete Article 11.3 titled “Release.” Based on the foregoing, the Court finds
that the UST Plan Objection should be overruled in all respects.

LL. The Joint Plan classifies Claims and Equity Interests into 16 separate
Classes. Class 7 is treated as Unimpaired under the Joint Plan. Since the Claims
included in Class 7 are not Impaired by the Joint Plan, the Holders thereof are
conclusively presumed to have accepted the Joint Plan and, thus, are not
entitled to vote on the Joint Plan pursuant to Section 1126(f) of the Bankruptcy
Code. Class 16 is also treated as Unimpaired under the Joint Plan. Since the
Subsidiary Equity Interests included in Class 16 are not Impaired by the Joint
Plan, the Holder thereof is conclusively presumed to have accepted the Joint
Plan and, thus, is not entitled to vote on the Joint Plan pursuant to
Section 1126(f) of the Bankruptcy Code.

MM. The following Classes of Claims and Equity Interests are treated as Impaired
under the Joint Plan and are entitled to vote on the Joint Plan:

 

  a. Class 1: Priority Claims

 

  b. Class 2: Secured Claims and Other Claims of Laurus/Valens

 

  c. Class 3: Secured Claims and Other Claims of Southwest Bank

 

  d. Class 4: Secured Claims and Other Claims of McKesson

 

  e. Class 5: Secured Claims and Other Claims of the 2006 Secured Debentures
Holders

 

  f. Class 6: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders

 

  g. Class 8: Other Secured Claims

 

16



--------------------------------------------------------------------------------

 

  h. Class 9: Claims of the 2007 Debentures Holders

 

  i. Class 10: Unsecured Claims (Unsecured Claims Not Otherwise Classified)

 

  j. Class 11: Unsecured Convenience Claims

 

  k. Class 13: Convertible Preferred Stock Claims

 

  l. Class 14: Subordinated Securities Claims

 

  m. Class 15: Equity Interests

NN. Class 12 will not receive or retain any Property or equity interest under
the Joint Plan and, therefore, Class 12 is deemed not to have accepted the Joint
Plan pursuant to Section 1126(g) of the Bankruptcy Code and is not entitled to
vote on the Joint Plan.

OO. The only Classes entitled to vote on the Joint Plan are Classes 1, 2, 3, 4,
5, 6, 8, 9, 10, 11, 13, 14 and 15. The Court finds that, based upon the
tabulation of Ballots and Accentia Stockholder Ballots as set forth in the
Ballot Tabulation and taking into account the McKesson Amended Ballot and the
Class 5 Consents, (i) the Creditors in Classes 1, 2, 3, 4, 5, 6, 8, 9, 10, 11,
13 and 14 have accepted the Joint Plan in the requisite number and amount
required under Section 1126(c) of the Bankruptcy Code, and (ii) the Holders of
the Class 15 Equity Interests have accepted the Joint Plan in the requisite
number and amount required under Section 1126(d) of the Bankruptcy Code.

PP. The Court expressly finds that neither the Joint Plan as modified by the
First Modification or as further modified at the Confirmation Hearing nor this
Confirmation Order adversely affects or changes the treatment of the Claim of
any Creditor of the Debtors or the interest of any Holder of Class 15 Equity
Interests which has not accepted in writing the Joint Plan as so modified.
Without limiting the foregoing, the Court specifically finds that the treatment
of the Class 2 Claims, the Class 3 Claims, the Class 6 Claims, the Class 9
Claims, the Class 10 Claims, the Class

 

17



--------------------------------------------------------------------------------

13 Claims and the Class 15 Equity Interests has not been adversely or materially
altered by such modifications to the Joint Plan. Accordingly, in accordance with
Section 1127(d) of the Bankruptcy Code, the Modified Plan shall be and is hereby
deemed accepted by all Creditors of the Debtors and all Holders of Class 15
Equity Interests who have previously accepted the Joint Plan. No further
solicitation or resolicitation of acceptances of the Modified Plan is required
under the circumstances. The Court expressly finds that the Debtors have
complied with each of the requirements of Sections 1127(a) and 1127(c) of the
Bankruptcy Code with respect to the Modified Plan.

QQ. At the Confirmation Hearing, counsel for the Debtors advised the Court and
all parties of the principal features of the Modified Plan, including (i) the
means for implementing the treatment of and Distributions to Creditors, Holders
of Allowed Administrative Expense Claims, Allowed Priority Tax Claims and
Allowed Priority Claims, and Holders of Class 15 Equity Interests, (ii) that the
offer and issuance of the Plan Debentures, the Plan Notes, the Plan Warrants,
and the Plan Shares under the Modified Plan would be in exchange for Claims and
Equity Interests under the Modified Plan, thus satisfying the requirements of
Section 1145(a) of the Bankruptcy Code and making such transactions exempt from
registration under federal and state securities laws, (iii) the feasibility of
the Modified Plan as a result of the closing of the Investor DIP Lenders Loan
Facility and the cash presently on hand with Accentia, (iv) the absence of any
meaningful alternative to the transactions contemplated by the Modified Plan,
and (v) the likely effect of liquidation under Chapter 7 of the Bankruptcy Code
upon Creditors and other interested parties and the Holders of Class 15 Equity
Interests. The Court finds that these statements and proffers were made in open
Court and no party objected to these statements or proffers or the underlying
facts, notwithstanding ample opportunity to do so. The Court further finds that
the

 

18



--------------------------------------------------------------------------------

statements, proffers and comments of counsel for the Debtors in support of the
Modified Plan were unchallenged and unrebutted, were not subject to objection,
and should be accepted. The statements, proffers and comments of counsel for the
Debtors were consistent with the entire record of the Bankruptcy Cases, over
which this Court has presided from the outset.

RR. In further support of Confirmation of the Modified Plan, at the Confirmation
Hearing, counsel for the Debtors proffered (without objection) the testimony of
Samuel S. Duffey, the President of the Debtors, and his representations in the
Confirmation Affidavit in support of the Modified Plan. Mr. Duffey was present
in the Courtroom. No party objected to the proffer of Mr. Duffey’s testimony or
requested an opportunity to cross-examine Mr. Duffey. The Court hereby accepts
the proffered testimony of Mr. Duffey and finds that such testimony supports
Confirmation of the Modified Plan under Section 1129(a) of the Bankruptcy Code.

SS. The Court finds that, based upon the entire record:

 

  a. The Modified Plan has been proposed in good faith by the Debtors following
extensive arm’s-length negotiations by and among the Debtors, Laurus/Valens, and
the Committee.

 

  b. Based upon the Cash presently on hand with Accentia, Reorganized Accentia
will have sufficient funds as of the expected Effective Date to pay, reserve for
or escrow all Allowed or Disputed Administrative Expense Claims (including the
Allowed Administrative Expense Claims of Professionals through the Confirmation
Date), Secured Tax Claims in Class 7, and Unsecured Convenience Claims in Class
11 in the amounts required under the Bankruptcy Code and as provided for in the
Modified Plan. No reserve for Disallowed Claims is provided or is required by
law or by the Modified Plan.

 

  c. The Distribution to Unsecured Creditors under the Modified Plan will be
higher than if the Debtors’ Chapter 11 cases were converted to cases under
Chapter 7 of the Bankruptcy Code.

 

  d. The Modified Plan is feasible, and the Confirmation and consummation of the
Modified Plan is not likely to be followed by the liquidation or the need for
further financial reorganization of the Debtors or the Reorganized Debtors under
the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------

 

TT. The Court finds that the Modified Plan and this Confirmation Order,
including without limitation the discharge, exculpation from liability, general
injunction and other related provisions of Article 11 of the Modified Plan, are
fair, equitable, reasonable and proper, are in the best interests of the
Debtors’ Estates, and are binding upon all Creditors and Holders of Equity
Interests, whether or not the Claim or Equity Interest of any such Creditor or
Holder is Impaired under the Modified Plan and whether or not such Creditor of
Holder has accepted the Modified Plan.

UU. The Court finds that the Plan Debentures, the Plan Notes, the Plan Warrants
and all Plan Shares issuable by Reorganized Accentia under the Modified Plan in
exchange for the recipient’s Claims against or Equity Interests in the Debtors
shall be exempt from the requirements of Section 5 of the Securities Act and
state and local securities laws and requirements by virtue of Section 1145 of
the Bankruptcy Code and shall not have any restrictions on transfer or any
legend restricting the sale or resale thereof under federal securities law. The
Court also finds that Biovest is a majority-owned subsidiary of Accentia and, as
such, is an affiliate of Accentia, and that Biovest shall be deemed as joining
with and participating in the Modified Plan with the Debtors with respect to the
offer and sale of the Class 5 Plan Debentures, the Class 5 Plan Shares, and the
Class 5 Plan Warrants, and shall be bound by such offer and sale. The Plan
Debentures, the Plan Notes, the Plan Warrants and the Plan Shares may be
transferred or resold by the holders thereof without registration or
restriction; provided that the transfer or resale of the Plan Debentures, the
Plan Notes, the Plan Warrants and the Plan Shares by any recipient thereof would
not be exempted under Section 1145 of the Bankruptcy Code if such recipient is
deemed to be an underwriter.

 

20



--------------------------------------------------------------------------------

 

VV. With respect to the requirements of 11 U.S.C. § 1129(a) as applicable to the
Modified Plan, the Court finds as follows:

 

  a. Copies of the Plan Solicitation Documents were timely mailed to all
Creditors of the Debtors as shown on the Court’s master mailing matrices for the
Debtors’ Chapter 11 cases and to other parties in interest, including all
parties set forth on the Master Service List, in accordance with the Disclosure
Statement Approval Order. In addition, copies of the Stockholder Documents were
timely mailed to all Accentia Stockholders in accordance with the Stockholder
Notice Order. The Court hereby expressly finds that (i) timely and proper notice
of the Confirmation Hearing and the time fixed for filing objections to, and
Ballots and Accentia Stockholder Ballots on, the Joint Plan was given to all
Creditors and Holders of Equity Interests of the Debtors and all parties in
interest, (ii) such notice was adequate and sufficient to notify all Creditors
and Holders of Equity Interests of the Debtors and all parties in interest of
the Confirmation Hearing and the objection and voting deadlines as to the Joint
Plan, and (iii) such notice complied in all respects with the procedural orders
of the Court, the Bankruptcy Code, the Bankruptcy Rules, including without
limitation Bankruptcy Rules 2002, 3018, 3019, and 9006, and the Local Rules, and
otherwise satisfied the requirements of due process. No other or further notice
is required.

 

  b. The Modified Plan complies with each of the applicable provisions of Title
11 of the United States Code, including without limitation the provisions of
Sections 1122 and 1123 of the Bankruptcy Code.

 

  c. As required by Section 1129(a)(2) of the Bankruptcy Code, the Debtors, as
the proponents of the Modified Plan, have complied with the applicable
provisions of Title 11 of the United States Code. Without limiting the
generality of the foregoing and by way of example, the Debtors have complied
with the disclosure and solicitation requirements of Sections 1125 and 1126 of
the Bankruptcy Code. Further, the Court expressly finds that the Joint
Disclosure Statement and the Modified Plan contain adequate information for
purposes of Section 1125 of the Bankruptcy Code, and that no further disclosure
is required by the Debtors in connection with the Modified Plan.

 

  d. The Modified Plan has been proposed in good faith by the Debtors following
extensive arm’s-length negotiations by and among the Debtors, Laurus/Valens, and
the Committee. The Modified Plan has not been proposed by any means forbidden by
law.

 

  e. The provisions regarding discharge, exculpation from liability, general
injunction and related provisions set forth in Article 11 of the Modified Plan
are proposed in good faith, are equitable and are supported by valid
consideration.

 

21



--------------------------------------------------------------------------------

 

  f. Any payment made or to be made by the Debtors, in their capacity as debtors
or as proponents of the Modified Plan, or by any person issuing securities or
acquiring property under the Modified Plan, for services or for costs and
expenses in or in connection with the Bankruptcy Cases, or in connection with
the Modified Plan and incident to the Bankruptcy Cases, has been approved by, or
is subject to the approval of, the Court as reasonable.

 

  g. The identity and affiliations of all individuals who are to serve, after
Confirmation of the Modified Plan, as directors or officers of the Debtors have
been fully disclosed, and the appointment of such individuals to such offices,
or their continuance therein, is equitable and is consistent with the interests
of the Creditors and Holders of Equity Interests and with public policy.

 

  h. The identity of, and the nature of any compensation for, any insiders that
will be employed or retained by the Reorganized Debtors have been fully
disclosed.

 

  i. No governmental regulatory commission now has, or will have after
Confirmation of the Modified Plan, jurisdiction over any rates of the Debtors or
the Reorganized Debtors.

 

  j. With respect to each Impaired Class of Claims or Equity Interests, each
Holder of a Claim or Equity Interest of such Class (i) has accepted the Modified
Plan or (ii) will receive or retain under the Modified Plan on account of such
Claim or Equity Interest property of a value, as of the Effective Date of the
Modified Plan, that is not less than the amount that such Holder would so
receive or retain if the Debtors were liquidated under Chapter 7 of the
Bankruptcy Code on such date.

 

  k. With respect to each Class of Claims or Equity Interests, (i) such Class
has accepted the Modified Plan, or (ii) such Class is not Impaired under the
Modified Plan.

 

  l. The Modified Plan meets the requirements of Section 1129(a)(9) of the
Bankruptcy Code.

 

  m. All Impaired Classes of Claims have accepted the Modified Plan, determined
without including any acceptance of the Modified Plan by any insider holding a
Claim of such Class.

 

  n.

The Modified Plan meets the requirements of Section 1129(a)(11) of the
Bankruptcy Code as set forth above. Confirmation of the Modified Plan is not
likely to be followed by the liquidation, or the need for further financial
reorganization, of the Debtors, the Reorganized Debtors or any successor

 

22



--------------------------------------------------------------------------------

 

thereto under the Modified Plan. The Debtors have demonstrated the likelihood
that the Debtors and Reorganized Accentia will be able to meet their financial
and other obligations under the Modified Plan and documents ancillary thereto.
The Modified Plan is feasible.

 

  o. All fees payable under 28 U.S.C. § 1930 through the date of entry of this
Confirmation Order have been paid by the Debtors or shall be paid as set forth
below in this Confirmation Order. All fees payable under 28 U.S.C. § 1930 for
the periods following Confirmation of the Modified Plan shall be paid as set
forth below in this Confirmation Order.

 

  p. The Debtors have no “retiree benefits” (as such term is defined in
Section 1114 of the Bankruptcy Code) payable pursuant to 11 U.S.C. § 1114.

Therefore, with respect to Confirmation of the Modified Plan, all requirements
of 11 U.S.C. §§ 1129(a) have been met.

The Court having made the above findings, it is, accordingly,

ORDERED that:

1. The findings of fact and conclusions of law set forth herein, which
constitute this Court’s findings of fact and conclusions of law pursuant to
Bankruptcy Rule 7052, are ratified and adopted as findings of this Court and are
incorporated herein.

2. To the extent any of the findings of fact set forth above are deemed to be
conclusions of law, such findings of fact are hereby adopted as conclusions of
law. To the extent any of the following conclusions of law are deemed to be
findings of fact, such conclusions of law are hereby adopted as findings of
fact.

3. The Modified Plan is confirmed in all respects.

4. The Debtors have complied in all respects with the provisions of Section 1127
of the Bankruptcy Code and the applicable Bankruptcy Rules with respect to the
modifications to the Joint Plan contained in the First Modification and the
modification to Article 11.3 of the Joint Plan announced on the record at the
Confirmation Hearing.

 

23



--------------------------------------------------------------------------------

 

5. The Effective Date of the Modified Plan shall be the first Business Day on
which all of the conditions precedent to the occurrence of the Effective Date
contained in Article 10.2 of the Modified Plan have been satisfied or waived by
the Debtors. Promptly following the satisfaction, or the waiver by the Debtors,
of all of the conditions set forth in Article 10.2 of the Modified Plan, the
Debtors shall file a notice (the “Effective Date Notice”) with the Court
designating the Effective Date. The Debtors shall serve the Effective Date
Notice on all of the Notice Parties.

6. The UST Plan Objection is overruled in all respects for the reasons set forth
above in this Confirmation Order.

7. The Debtors and the Reorganized Debtors, and their respective directors,
officers and agents, are authorized and directed to take all such steps as may
be necessary to effectuate and implement the Modified Plan and this Confirmation
Order, including, without limitation, the execution and delivery of all
instruments of transfer, agreements and other documents including, but not
limited to, the Plan Documents (and any amendments, supplements or modifications
to any of the foregoing) as may be appropriate or necessary to consummate the
transactions contemplated by the Modified Plan and this Confirmation Order.
Prior to the Effective Date, each of the chief executive officer, president, or
chief financial officer of the Debtors (and, on and after the Effective Date,
each of the chief executive officer, president, or chief financial officer of
the Reorganized Debtors) shall be authorized to execute, deliver, file, or
record such contracts, instruments, releases, mortgages, and other agreements or
documents, including the Laurus/Valens Settlement Documents, the Plan
Debentures, the Plan Notes, the Plan Warrants, and the Security Documents, and
take such actions as may be necessary or appropriate, to effectuate and further
evidence the terms and conditions of the Modified Plan or to otherwise comply
with applicable law.

 

24



--------------------------------------------------------------------------------

 

8. On the Effective Date, except as otherwise expressly provided in the Modified
Plan, all Property of the Estates (including the Causes of Action and any net
operating losses) shall vest in the Reorganized Debtors free and clear of any
and all Liens, Debts, obligations, Claims, Cure Claims, Liabilities, Equity
Interests, and all other interests of every kind and nature except the Permitted
Liens.

9. All matters provided for under the Modified Plan involving the corporate
structure of the Debtors or the Reorganized Debtors, or any corporate action to
be taken by or required of the Debtors or the Reorganized Debtors, including all
action taken or required to be taken to approve the Reorganized Accentia Charter
and the Reorganized Accentia Bylaws or to approve the Laurus/Valens Settlement,
shall, as of the Effective Date, be deemed to have occurred and be effective as
provided in the Modified Plan or in this Confirmation Order, and shall be
authorized and approved in all respects without any requirement for further
action by the stockholders or directors of the Debtors or the Reorganized
Debtors.

10. Each of the Debtors will continue to exist after the Effective Date as a
separate corporate entity, with all of the powers of a corporation under the
laws of the jurisdiction of its incorporation and pursuant to its articles or
certificate of incorporation and bylaws or other organizational documents in
effect prior to the Effective Date, except to the extent such articles or
certificate of incorporation and bylaws or other organizational documents are
amended or amended and restated as provided in the Modified Plan or in this
Confirmation Order, without prejudice to any right to terminate such existence
(whether by merger, dissolution or otherwise) under applicable law after the
Effective Date. The Subsidiary Equity Interests will not be affected by the
Modified Plan and Accentia will retain the Subsidiary Equity Interests.

 

25



--------------------------------------------------------------------------------

 

11. Pursuant to the Modified Plan, on the Effective Date, the Causes of Action
shall be vested in the Reorganized Debtors, except to the extent a Creditor or
other third party has been specifically released from any Cause of Action by the
terms of the Modified Plan or by a Final Order of the Court. Neither a vote to
accept the Joint Plan by any Creditor nor the entry of this Confirmation Order
will act as a release, waiver, bar or estoppel of any Cause of Action against
such Creditor. Confirmation of the Modified Plan and entry of this Confirmation
Order is not intended to and shall not be deemed to have any res judicata or
collateral estoppel or other preclusive effect that would preclude or prohibit
prosecution of such Causes of Action following Confirmation of the Modified
Plan.

12. The Causes of Action shall include, but not be limited to, those described
in the Joint Disclosure Statement and in Article 8.12 of the Modified Plan.

13. The Committee shall continue in existence until the later of (i) the 1 Month
Anniversary Date or (ii) the Initial Distribution Date. Thereafter, the
Committee shall be deemed dissolved and the members of the Committee and the
Committee’s Professionals shall be deemed discharged from all rights, duties and
liabilities arising from, or related to, the Bankruptcy Cases.

14. The Board of Directors of Accentia shall take such action as may be
necessary to cause the articles of incorporation of Accentia to be amended and
restated (a) if applicable, to authorize a sufficient number of shares of
Reorganized Accentia Common Stock necessary to meet (i) the requirements set
forth in the Modified Plan as to the issuance of the Plan Shares, and (ii) the
obligations of Reorganized Accentia under the Existing Accentia Stock Options
and the Existing Accentia Stock Warrants, (b) to contain any provisions as may
be required in order that such articles of incorporation are consistent with the
provisions of the Modified Plan, the Bankruptcy Code, and this Confirmation
Order, and (c) to provide, pursuant to Section

 

26



--------------------------------------------------------------------------------

1123(a)(6) of the Bankruptcy Code, for a provision prohibiting the issuance of
non-voting equity securities, but only to the extent required by
Section 1123(a)(6). The bylaws of Accentia shall be amended and restated as
necessary to satisfy the provisions of the Modified Plan. The Reorganized
Accentia Charter and the Reorganized Accentia Bylaws, as amended in accordance
with the Modified Plan and this Confirmation Order, are hereby approved. The
Reorganized Accentia Charter and the Reorganized Accentia Bylaws shall be the
charter and bylaws governing Reorganized Accentia on and after the Effective
Date, subject to any right to amend the foregoing as permitted by applicable
law.

15. The entry of this Confirmation Order shall be deemed to provide or waive any
required authorizations, consents, permits, approvals, or licenses from, and all
filings with, and all reports to, any Governmental Unit, whether federal, state,
or local, and all agencies thereof, which are required for the execution,
delivery and performance of the documents or obligations provided for under the
Modified Plan or in this Confirmation Order; provided, however, that nothing
contained in this paragraph shall (i) abrogate any filing or reporting
requirements of Accentia under applicable securities laws, including the
Securities Act or the Exchange Act, or (ii) apply to the SEC.

16. On the Effective Date, Reorganized Accentia shall (i) make the Initial
Distribution as provided in Article 9.1 of the Modified Plan, (ii) execute and
deliver the Plan Debentures, the Plan Notes, the Plan Warrants, and the Security
Documents in accordance with the provisions of the Modified Plan, and
(iii) issue and distribute the Plan Shares in accordance with the provisions of
the Modified Plan.

17. On the Effective Date, each Holder of a Class 15 Equity Interest shall be
deemed to receive one (1) share of Reorganized Accentia Common Stock for each
share of Existing

 

27



--------------------------------------------------------------------------------

Accentia Common Stock held by such Holder as of the Effective Date (the “Class
15 Plan Shares”), subject to dilution of such Holder’s percentage ownership
interest in Reorganized Accentia as a result of the issuance of the other Plan
Shares under the Modified Plan. To the extent requested by the Holder of an
Allowed Class 15 Equity Interest, such Holder shall receive, upon surrender to
the Transfer Agent of a stock certificate evidencing shares of Existing Accentia
Common Stock, a new certificate representing the Class 15 Plan Shares.

18. The provisions of Section 1145 of the Bankruptcy Code are applicable to the
issuance and distribution of the Plan Debentures, the Plan Notes, the Plan
Warrants, and the Plan Shares in exchange for the recipient’s Claims against or
Equity Interests in the Debtors.

19. The Plan Debentures, the Plan Notes, the Plan Warrants and all Plan Shares
issuable by Reorganized Accentia under the Modified Plan shall be exempt from
the requirements of Section 5 of the Securities Act and state and local
securities laws and requirements by virtue of Section 1145 of the Bankruptcy
Code and shall not have any restrictions on transfer or any legend restricting
the sale or resale thereof under federal securities law. The Plan Debentures,
the Plan Notes, the Plan Warrants and the Plan Shares may be transferred or
resold by the holders thereof without registration or restriction; provided that
the transfer or resale of the Plan Debentures, the Plan Notes, the Plan Warrants
and the Plan Shares by any recipient thereof would not be exempted under
Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter. Biovest is a majority-owned subsidiary of Accentia and, as such, is
an affiliate of Accentia, and Biovest shall be deemed as joining with and
participating in the Modified Plan with the Debtors with respect to the offer
and sale of the Class 5 Plan Debentures, the Class 5 Plan Shares, and the Class
5 Plan Warrants, and shall be bound by such offer and sale.

 

28



--------------------------------------------------------------------------------

 

20. Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance,
distribution, transfer or exchange of any Security (including the Reorganized
Accentia Common Stock), or the making, delivery or recording of any instrument
of transfer, pursuant to, in implementation of or as contemplated by the
Modified Plan or any Plan Document or the Laurus/Valens Settlement Documents, or
the vesting, re-vesting, transfer or sale of any Property of, by or in the
Debtors or their Estates or the Reorganized Debtors pursuant to, in
implementation of or as contemplated by the Modified Plan or any Plan Document
or the Laurus/Valens Settlement Documents, or any transaction arising out of,
contemplated by or in any way related to the foregoing, shall not be subject to
any document recording tax, stamp tax, conveyance fee, intangible or similar
tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee, or other similar tax or
governmental assessment, and the appropriate state or local governmental
officials or agents shall be, and hereby are, directed to forego the collection
of any such tax or governmental assessment and to accept for filing and
recording any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.

21. From and after the Effective Date, Reorganized Accentia shall have the
exclusive authority to, and shall, file, settle, compromise, withdraw, or
litigate to judgment all objections to Claims. Except as to any late-filed
Claims and Claims resulting from the rejection of executory contracts or
unexpired leases, if any, all objections to Claims shall be filed with the Court
by no later than ninety (90) days following the Effective Date (unless such
period is extended by the Court upon motion of the Debtors or the Reorganized
Debtors). Objections to late-filed Claims and Claims resulting from the
rejection of executory contracts or unexpired leases shall be filed on the later
of (a) ninety (90) days following the Effective Date or (b) the date sixty
(60) days after the Reorganized Debtors receive actual notice of the filing of
such Claim.

 

29



--------------------------------------------------------------------------------

 

22. Except as otherwise provided in the Modified Plan or in this Confirmation
Order, the Debtors and the Reorganized Debtors shall be discharged on the
Effective Date from any and all Claims, Cure Claims, Debts, Equity Interests,
Liens, encumbrances, contract rights, rights of setoff, or Liabilities of any
nature (whether contingent, fixed, liquidated, unliquidated, matured, unmatured
or disputed) that arose from any acts or conduct of the Debtors occurring prior
to the Confirmation Date.

23. Except as otherwise expressly provided in the Modified Plan or in this
Confirmation Order, as of the Effective Date, the provisions relating to
discharge, exculpation from liability, injunctions, and stays set forth in
Article 11 of the Modified Plan shall apply and be fully binding and are hereby
incorporated by reference in this Confirmation Order. The Debtors have satisfied
the disclosure requirements set forth in Bankruptcy Rule 3020(c)(1) as to such
provisions. The agreement of the Debtors, at the Confirmation Hearing, to the
voluntary modification of the Joint Plan to delete the release provisions
contained in Article 11.3 shall not be construed to reduce or abridge any
defenses of Professionals or other parties, including, without limitation,
defenses of res judicata, collateral estoppel, judicial estoppel, immunity, or
the application of the Barton doctrine.

24. All rights of Holders of Claims or Equity Interests of all Classes under the
Modified Plan, including, without limitation, the right to receive Distributions
on account of such Claims or Equity Interests, hereafter shall be limited solely
to the right to receive such Distributions exclusively according to the Modified
Plan, the provisions of which shall be binding on such Holders to the fullest
extent provided by Section 1141(a) of the Bankruptcy Code. After the date
hereof, the Holders of such Claims or Equity Interests shall have no further
rights against the Debtors or the Reorganized Debtors except as expressly
provided in the Modified Plan or in this Confirmation Order.

 

30



--------------------------------------------------------------------------------

 

25. The Modified Plan and its provisions shall be binding upon the Debtors, the
Debtors’ Estates, all Creditors, and all Holders of Class 15 Equity Interests
(whether or not the Claim or Equity Interest of any such Creditors or Holders is
Impaired under the Modified Plan and whether or not such Creditors or Holders
have accepted the Modified Plan), the Investor DIP Lenders, all parties to any
Assumed Contracts or Rejected Contracts, all other parties in interest, and the
respective successors and assigns of each of the foregoing.

26. Any executory contract or unexpired lease that exists between the Debtors
and another Person or Entity and that is listed on Exhibit B attached to the
Modified Plan shall be deemed rejected by the Debtors as of the Confirmation
Date, unless there is pending before the Court on the Confirmation Date a motion
to assume such executory contract or unexpired lease. This Confirmation Order
shall constitute an order of the Court approving the rejection of each such
executory contract and unexpired lease, pursuant to Sections 365 and 1123(b)(2)
of the Bankruptcy Code.

27. Unless otherwise ordered by the Court, any Claim for damages arising by
reason of the rejection of any executory contract or unexpired lease must be
filed with the Court on or before the Bar Date for rejection damage Claims in
respect of such rejected executory contract or unexpired lease or such Claim
shall be forever barred and unenforceable against the Debtors or the Reorganized
Debtors. With respect to any executory contract or unexpired lease rejected
pursuant to the Modified Plan, the Bar Date for filing rejection damage and
other Claims with the Court shall be thirty (30) days after the Confirmation
Date. The Modified Plan and any other order of the Court providing for the
rejection of an executory contract or unexpired lease shall

 

31



--------------------------------------------------------------------------------

constitute adequate and sufficient notice to Persons or Entities which may
assert a Claim for damages from the rejection of an executory contract or
unexpired lease of the Bar Date for filing a Claim in connection therewith.

28. All settlements, agreements and compromises provided for under the Modified
Plan, and all transactions, documents, instruments, and agreements referred to
therein, contemplated thereunder or executed and delivered therewith, and any
amendments or modifications thereto in substantial conformity therewith, are
hereby approved, and the Debtors and the other parties thereto are authorized
and directed to enter into them and to perform thereunder according to their
respective terms.

29. Nothing in the Modified Plan or in this Confirmation Order shall excuse any
party from complying with the federal securities laws in connection with the
offer, issuance, sale, resale or distribution of any securities issued pursuant
to the Modified Plan; provided, however, that nothing contained in this
Confirmation Order is intended to, nor shall this Confirmation Order, supersede
or alter, or be deemed to supersede or alter, any applicable provisions of the
Bankruptcy Code relating to or governing securities issued pursuant to the
Modified Plan.

30. The Modified Plan is confirmed in its entirety. The inclusion of language in
this Confirmation Order referring to specific provisions of the Modified Plan or
authorizing specific action by the Debtors or the Reorganized Debtors shall not
be construed to imply non-approval of other provisions of the Modified Plan or
non-authorization of other actions. The failure to reference or discuss any
particular provision of the Modified Plan in this Confirmation Order shall have
no effect on the validity, binding effect and enforceability of such provision
and such provision shall have the same validity, binding effect and
enforceability as every other provision of the Modified Plan.

 

32



--------------------------------------------------------------------------------

 

31. All of the modifications to the Joint Plan as set forth in the First
Modification and as described above in this Confirmation Order are approved in
all respects.

32. Except with respect to any modifications to the Joint Plan (as modified by
the First Modification) expressly set forth in this Confirmation Order, to the
extent of any inconsistency between the terms of the Modified Plan and this
Confirmation Order, the terms of the Modified Plan shall govern.

33. All fees and charges assessed against the Estates under Chapter 123 of title
28, United States Code, 28 U.S.C. §§ 1911-1930, for any calendar quarter ending
prior to the Effective Date shall be paid to the United States Trustee by
Reorganized Accentia by no later than thirty (30) days following the Effective
Date. Following the Effective Date, any fees required to be paid to the United
States Trustee, pursuant to 28 U.S.C. §1930(a)(6), with respect to the Accentia
Bankruptcy Cases shall be paid by Reorganized Accentia, until the earlier of
(i) the closing of the Accentia Bankruptcy Cases by the issuance of a Final
Decree by the Bankruptcy Court, or (ii) the entry of an order by the Bankruptcy
Court dismissing the Accentia Bankruptcy Cases or converting the Accentia
Bankruptcy Cases to another chapter under the Bankruptcy Code. Any such payment
to the United States Trustee shall be in the appropriate sum required pursuant
to 28 U.S.C. §1930(a)(6) based upon the applicable disbursements for the
relevant period and shall be made within the time period set forth in 28 U.S.C.
§1930(a)(6).

34. Notwithstanding the entry of this Confirmation Order and the occurrence of
the Effective Date, until the Accentia Bankruptcy Cases are closed, this Court
shall retain the fullest and most extensive jurisdiction of the Accentia
Bankruptcy Cases that is permitted under applicable law, including that
necessary to ensure that the purposes and intent of the Modified Plan are
carried out. Without limiting the generality of the foregoing, after
Confirmation of the Modified Plan and until

 

33



--------------------------------------------------------------------------------

the Accentia Bankruptcy Cases are closed, this Court shall retain jurisdiction
of the Accentia Bankruptcy Cases for each of the specific purposes set forth in
Articles 12.1 and 12.2 of the Modified Plan. This Court shall also retain
exclusive jurisdiction over any claims made or proceedings commenced against any
Professionals representing the Debtors or the Committee in connection with the
Bankruptcy Cases. To the extent that this Court does not have jurisdiction, then
the United States District Court for the Middle District of Florida shall have
exclusive jurisdiction over any such claims or proceedings.

35. This Court shall also retain jurisdiction to determine any and all
applications for allowance of compensation and reimbursement of expenses of
Professionals under Section 330, 331 or 503(b) of the Bankruptcy Code arising
out of the Bankruptcy Cases for the periods prior to and through and including
the Confirmation Date. All such applications shall be filed with the Court by no
later than five (5) days following the entry of this Confirmation Order and
shall include all periods prior to and through and including the Confirmation
Date.

36. The Court will conduct a post-Confirmation status conference on February
10th, 2011 at 3:00 p.m., in Courtroom 9B, Sam M. Gibbons United States
Courthouse, 801 North Florida Avenue, Tampa, Florida.

37. A copy of this Confirmation Order shall be served on the parties set forth
on the Master Service List. Notice of the entry of this Confirmation Order in
the form attached hereto as Exhibit A (the “Confirmation Notice”) shall be sent
to all Creditors of the Debtors as set forth on the Court’s master mailing
matrices for the Debtors’ Chapter 11 cases. The Confirmation Notice shall
reflect that a copy of this Confirmation Order is available on the Internet at
www.srbp.com. Counsel for the Debtors shall thereafter file a certificate of
service with the Court regarding the foregoing service of this Confirmation
Order and the Confirmation Notice.

 

34



--------------------------------------------------------------------------------

DONE AND ORDERED at Tampa, Florida, on November 2, 2010.

 

/s/ K. Rodney May

K. RODNEY MAY United States Bankruptcy Judge

cc:         Copies to be provided by CM/ECF service

 

35



--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:    Chapter 11 ACCENTIA BIOPHARMACEUTICALS,    Case No. 8:08-bk-17795-KRM
INC., et al.,       (Jointly Administered)

Debtors.

  

                                                                  
                                   /

NOTICE OF CONFIRMATION OF FIRST AMENDED JOINT PLAN OF

REORGANIZATION OF ACCENTIA BIOPHARMACEUTICALS, INC.,

ANALYTICA INTERNATIONAL, INC., TEAMM PHARMACEUTICALS, INC.,

ACCENTRX, INC., AND ACCENTIA SPECIALTY PHARMACY, INC.

UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE DATED AS OF

AUGUST 16, 2010, AS MODIFIED, PURSUANT TO 11 U.S.C. § 1129

NOTICE IS HEREBY GIVEN, pursuant to Federal Rule of Bankruptcy Procedure
2002(f)(7), that on November         , 2010, the United States Bankruptcy Court
for the Middle District of Florida, Tampa Division, entered its Order Confirming
First Amended Joint Plan of Reorganization of Accentia Biopharmaceuticals, Inc.,
Analytica International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and
Accentia Specialty Pharmacy, Inc. under Chapter 11 of Title 11, United States
Code dated as of August 16, 2010, as Modified, Pursuant To 11 U.S.C. § 1129 (the
“Confirmation Order”). A copy of the Confirmation Order is available on request
to undersigned counsel for the Debtors or can be reviewed at
http://www.srbp.com.

Dated: November         , 2010

 

/s/ Charles A. Postler

Charles A. Postler (Florida Bar No. 455318) STICHTER, RIEDEL, BLAIN & PROSSER,
P.A. 110 East Madison Street, Suite 200 Tampa, Florida 33602 PH   (813) 229-0144
FAX   (813) 229-1811 Attorneys for the Debtors

EXHIBIT A